        Case: 5:21-cv-00199-DCN Doc #: 1 Filed: 01/25/21 1 of 5. PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 LOIS HARMON, et al.,        )              CASE NO.
                             )
               Plaintiffs,   )              JUDGE
                             )
 v.                          )              NOTICE OF REMOVAL ACTION
                             )              UNDER 28 U.S.C. § 1441
 DOLLAR GENERAL CORPORATION, )
 et al.                      )
                             )
               Defendants.

TO THE CLERK OF COURT:

        PLEASE TAKE NOTICE that Defendants Dollar General Corporation and

PepsiCo., Inc. (hereinafter referred to as “Defendants”) hereby move to this Court,

pursuant to 28 U.S.C. § 1441(a), the state court action described below:

        1.    On or about December 17, 2020, Lois Harmon and Charles Harmon

(“Plaintiffs”) filed a Complaint initiating suit in the Court of Common Pleas, Summit

County, Ohio, against Defendants, captioned Lois Harmon, et al. v. Dollar General

Corporation, et al., Case No. CV-2020-12-3508 (a copy of the Complaint is attached

hereto as Exhibit A).

        2.    The Complaint was served on Dollar General Corporation on January 8,

2021.

        3.    The Complaint was served on PepsiCo., Inc. on December 26, 2020.

        4.    As explained below, there is complete diversity of citizenship between

Plaintiffs, Dollar General Corporation, and PepsiCo., Inc. to this action, and the amount

in controversy in this action exceeds the $75,000.00 jurisdictional minimum.
       Case: 5:21-cv-00199-DCN Doc #: 1 Filed: 01/25/21 2 of 5. PageID #: 2




I.     THIS REMOVAL NOTICE IS TIMELY.

       5.     The docket in Summit County reflects that Defendants were served with the

Complaint on January 8, 2021 and December 26, 2020 (a copy of the Summit County

docket is attached hereto as Exhibit B).

       6.     Pursuant to 28 U.S.C. § 1446(b), “[the] notice of removal of a civil action or

proceeding shall be filed within thirty days after the receipt by the defendants, through

service or otherwise, of a copy of the initial pleading.”

       7.     As this Notice is being filed on January 20, 2021, Defendants’ Notice of

Removal is timely.

II.    DIVERSITY JURISDICTION LIES OVER THIS ACTION.

       8.     This is a civil action over which this Court has original jurisdiction under 28

U.S.C. § 1332, and is one which may be removed to this Court by Defendants pursuant

to 28 U.S.C. § 1441(a).

       9.     Plaintiffs have alleged in the Complaint that they are residents of the State

of Ohio.

       10.    Defendant Dollar General Corporation is a corporation organized under the

laws of the State of Tennessee with its principal place of business in Goodlettsville, TN.

       11.    Defendant PepsiCo., Inc. is a corporation organized under the laws of the

State of North Carolina with its principal place of business in Purchase, NY.

       12.    The allegations contained in Plaintiffs’ Complaint, coupled with the available

facts surrounding Plaintiffs’ claims, demonstrate that the amount in controversy exceeds

$75,000.00, inclusive of interest and costs.

       13.    Plaintiffs’ Complaint is for personal injuries allegedly suffered.




                                               2
       Case: 5:21-cv-00199-DCN Doc #: 1 Filed: 01/25/21 3 of 5. PageID #: 3




       14.    Plaintiffs’ claim that, as a result of the incident, the sustained damages are

believed to be an amount in excess of $25,000.00.

       15.    Therefore, as there is complete diversity of citizenship and the amount in

controversy exceeds $75,000.00, this Court has original jurisdiction over this case

pursuant to 28 U.S.C. § 1332(a).

III.   THE OTHER REMOVAL PREREQUISITES HAVE BEEN SATISFIED.

       16.    Defendants have sought no similar relief with respect to this matter.

       17.    Written notice of the filing of this Notice of Removal will be given to all

adverse parties as required by 28 U.S.C. §1446(b).

       18.    As required by 28 U.S.C. § 1446(a), a copy of all process, pleadings, and

orders served upon Defendants in the state court proceeding – consists of the Complaint

filed herewith as Exhibit A.

       19.    The allegations of this Notice are true and correct and this cause is within

the jurisdiction of the United States District Court for the Northern District of Ohio, Eastern

Division.

       WHEREFORE, Defendants respectfully request that this action be transferred to

the United States District Court for the Northern District of Ohio, Eastern Division, and

pray that this Court assume full and complete jurisdiction over this matter.




                                              3
Case: 5:21-cv-00199-DCN Doc #: 1 Filed: 01/25/21 4 of 5. PageID #: 4




                              Respectfully submitted,

                              /s/ Tracey S. McGurk
                              TRACEY S. MCGURK (0069631)
                              JEFFREY M. EMBLETON (0006480)
                              Mansour Gavin LPA
                              North Point Tower
                              1001 Lakeside Avenue, Suite 1400
                              Cleveland, OH 44114
                              P: (216) 523-1500
                              F: (216) 523-1705
                              tmcgurk@mggmlpa.com
                              jembleton@mggmlpa.com

                              Counsel for Defendant
                              PepsiCo., Inc.

                              /s/ Gregory G. Guice (per consent)
                              GREGORY G. GUICE (0076524)
                              Reminger Co., L.P.A.
                              101 West Prospect Avenue, Suite 1400
                              Cleveland, OH 44115
                              P: (216) 430-2227
                              F: (216) 687-1841
                              gguice@reminger.com

                              Counsel for Defendant
                              Dollar General Corporation




                                 4
       Case: 5:21-cv-00199-DCN Doc #: 1 Filed: 01/25/21 5 of 5. PageID #: 5




                               CERTIFICATE OF SERVICE

       This is to certify that the Notice of Removal Action Under 28 U.S.C. §1441 has

been filed electronically with the Court this 25th day of January 2021. Notice of the

following will be sent to all counsel through the Court’s electronic filing system. The parties

can access this document through the Court’s system.

       A copy of the foregoing was also emailed this 25th day of January 2021 to the

following:

Brian Zimmerman, Esq.
229 Third Street, NW
Canton, OH 44702
bz@bzimmermanlaw.com

Counsel for Plaintiffs
Lois and Charles Harmon

Gregory G. Guice, Esq.
Reminger Co., L.P.A.
101 West Prospect Avenue, Suite 1400
Cleveland, OH 44115
gguice@reminger.com

Counsel for Defendant
Dollar General Corporation

                                           /s/ Tracey S. McGurk
                                           TRACEY S. McGURK (0069631)

                                           Counsel for Defendant
                                           PepsiCo., Inc.




                                              5
